DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  03/15/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz [US Pub # 2006/0047308].
Regarding claim 1: Ortiz discloses an actuator comprising: a housing (see fig 7A); a shaft portion (924) having one end side accommodated in the housing, having the other end side installed outside the housing, and movable along an axial direction; ([083], lines 12-15)
a polymer material actuator (EAP, [0061], lines 1-4) accommodated in the housing, having one end connected to an inside of the housing (the ends of EAP actuating members 926a, 926b extend from the housing to the outside of the housing) and the other end connected to the shaft 
a movement adjustment unit (927a, 927b and the biasing member [0060], 29-32 ) configured to adjust a movement of the shaft portion (924) in accordance with a position of the shaft portion and to stop the movement of the shaft portion when a target drive amount of the actuator is reached([0060], lines 29-32).
Regarding claim 3: Ortiz discloses wherein
the polymer material actuator has a first polymer material actuator (926a) configured to move the shaft portion (924) in a first direction and a second polymer material actuator (926b) configured to move the shaft portion (924) in a second direction opposite to the first direction, and the actuator has an adjustment unit ( the knob, [0065], lines 35-40) configured to adjust the amount of a voltage or current applied to the first polymer material actuator and the second polymer material actuator ([0065], lines 35-40).
Regarding claim 5: Ortiz discloses wherein the movement adjustment unit is configured to stop the movement of the shaft portion by resisting a drive force of the actuator causing movement of the shaft (the spring stops and bias against the shaft 924 when it reaches a certain position, [0060], lines 29-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz [US Pub # 2006/0047308] in Shuji [JP 2009-159664] in view of Jorgensen [WO 2006/133716].
Regarding claims 2 and 4: Ortiz does not explicitly show a cam  and a cam follower provided on the shaft portion and abutting against the cam the movement adjustment unit has a detection unit detecting the position of the shaft portion; and a regulation portion regulating the movement of the shaft portion based on a detection result of the detection unit. However Shuji shows a cam (18) and a cam follower provided on the shaft portion and abutting against the cam (see fig 5). The movement adjustment unit has a detection unit ([0019], lines 8-14) detecting the position of the shaft portion; and a regulation portion regulating the movement of the shaft portion based on a detection result of the detection unit (see translation, [0022], “…  the power generation unit 10 has a function of switching between the supply of initial electrical energy to the EPAM 12 and the output of output electrical energy from the EPAM 12 according to the deformation state of the EPAM 12…”). 
Shuji does not explicitly show wherein the movement adjustment unit has an electric motor installed in the housing; However Jorgensen shows the movement adjustment unit comprises a motor inside a housing.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have provided the device taught in Ortiz reference with an adjusting unit that has cam and a motor to electrically adjust the moving shaft to a desired position, also having the electric motor inside the housing protect the motor from contamination (e.g dust, foreign objects).


    PNG
    media_image1.png
    702
    575
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-5  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658